DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 4/7/2021 is acknowledged.  
3.	Claims 1-28 and 37 have been cancelled.
4.	Claims 29-36 and 38-54 are pending in this application.
5.	Applicant elected without traverse of conjugate 
    PNG
    media_image1.png
    228
    530
    media_image1.png
    Greyscale
 with Ab being anti-IGF-1R antibody comprising the three heavy chain CDRs of sequence SEQ ID NOs: 1, 2 and 3 and the three light chain CDRs of sequence SEQ ID NOs: 4, 5 and 6, and n being 4 as species of the antibody-drug-conjugate of formula (I); and IGF-1R-expressinq cancer as species of a [Target]- or an antigen-expressing cancer in the reply filed on 10/8/2020.
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 29-36 and 38-54 are drawn to a method for the treatment of an antigen-expressing cancer in a subject in need thereof, comprising administering to the subject an effective amount of at least one antibody-drug-conjugate of the following formula (I) and/or an effective amount of a composition comprising at n (I) or a pharmaceutically acceptable salt thereof, wherein Ab is an antigen antibody or an antigen binding fragment thereof; L is a linker of the following formula (III) 
    PNG
    media_image2.png
    143
    319
    media_image2.png
    Greyscale
; D is a drug moiety of formula (II): 
    PNG
    media_image3.png
    237
    465
    media_image3.png
    Greyscale
; and n is 1 to 12.  A search was conducted on the elected specie; and these appear to be free of prior art.  A search was extended to the genus in claims 29 and 53; and these too appear to be free of prior art.  Therefore, the withdrawn claim 35 is hereby rejoined.  Claims 29-36 and 38-54 are examined on the merits in this office action. 

Withdrawn Objections and Rejections 
6.	Objection to claims 31, 37, 39-41, 43, 45-47, 51 and 52 are hereby withdrawn in view of Applicant's amendment to the claim.

8.	Rejection to claims 32, 33 and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 29-31, 36 and 51-54 under 35 U.S.C. 102(a)(1) as being anticipated by Miao et al (WO 2012/166559 A1, filed with IDS) is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 29-31, 37-40 and 49-54 under 35 U.S.C. 103 as being unpatentable over Miao et al (WO 2012/166559 A1, filed with IDS) in view of Li et al (Mol Cancer Ther, 2013, 12, pages 1255-1265, published online 4/18/2013, filed with IDS), Senter et al (US 2011/0020343 A1) and Goetsch et al (US 7241444 B2, filed with IDS) is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejections to claims 29-31, 37-40 and 49-54 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US patents 7241444 B2, 7553485 B2, 7914784 B2, 8101180 B2, 8361461 B2, 8808999 B2, 9173962 B2, 9624308 B2, 9689862 B2, and 10161930 B2 in view of Miao et al (WO 2012/166559 A1, filed with IDS), Li et al (Mol Cancer Ther, 2013, 12, pages 1255-1265, published online 4/18/2013, filed with IDS) Senter et al (US 2011/0020343 A1) and Goetsch et al (US 7241444 B2, filed with IDS) are hereby withdrawn in view of Applicant's amendment to the claim.

13.	Rejection to claims 29-34, 37-40 and 49-54 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US patent 10202458 B2 in view of Miao et al (WO 2012/166559 A1, filed with IDS), Li et al (Mol Cancer Ther, 2013, 12, pages 1255-1265, published online 4/18/2013, filed with IDS), Senter et al (US 2011/0020343 A1) and Goetsch et al (US 7241444 B2, filed with IDS) is hereby withdrawn in view of Applicant's amendment to the claim.
14.	Rejections to claims 29, 37-40, 49-51, 53 and 54 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US patents 8329173 B2, 8545839 B2, 8673302 B2, 8741290 B2, 8747850 B2, 8765128 B2, 8871909 B2, 8871910 B2, 8889832 B2, 9107907 B2, 9469691 B2; and claims of co-pending Application No. 16/820143, in view of Miao et al (WO 2012/166559 A1, filed with IDS), Li et al (Mol Cancer Ther, 2013, 12, pages 1255-1265, published online 4/18/2013, filed with IDS) and Senter et al (US 2011/0020343 A1)  are hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Objections
15.	(Revised due to Applicant's amendment to the specification) The 
16.	(Revised due to Applicant's amendment to the claim) Claims 29 and 53 remain objected to for the following minor informality: Applicant is suggested to amend claims 29 and 53 as “A method for the treatment…or a pharmaceutically acceptable salt thereof, wherein: Ab is an antigen antibody or an antigen binding fragment thereof...R2 is…thiazolyl group…A is…a group of formula -Het-Alk-, wherein Alk is…a group of formula -Aa-Ab-, wherein Aa is…R9 being H or (C1-C6)alkyl, and Ab is…and n is an integer between 1 and 12”.
	Furthermore, Applicant is suggested to amend claim 53 as "…D is a drug moiety of the following formula (II): 
    PNG
    media_image4.png
    269
    554
    media_image4.png
    Greyscale
, wherein: R1 is…". 
(Revised due to Applicant's amendment to the claim) Claim 30 remains objected to for the following minor informality: Applicant is suggested to amend the term "(Axl)" recited in claim 30 as "Axl".
18.	(Revised due to Applicant's amendment to the claim) Claims 32 and 33 remain objected to for the following minor informality: Applicant is suggested to amend the recited "antibody, or an antigen binding fragment thereof" in claims 32 and 33 as "antibody or an antigen binding fragment thereof".
	Furthermore, Applicant is suggested to amend the recited "…of sequence SEQ ID NOs: 1, 2 and 3…of sequence SEQ ID NOs: 4, 5 and 6…" in claim 33 as "…of SEQ ID NOs: 1, 2 and 3…of SEQ ID NOs: 4, 5 and 6…".
19.	(Revised due to Applicant's amendment to the claim) Claim 34 remains objected to for the following minor informality: Applicant is suggested to amend claim 34 as "…a heavy chain variable domain (VH) comprising SEQ ID NO: 33 or a variant thereof…b) a light chain variable domain (VL) comprising SEQ ID NO: 35 or a variant thereof, wherein…".
20.	(Revised due to Applicant's amendment to the claim) Claim 36 remains objected to for the following minor informality: Applicant is suggested to amend the recited "antibody, or an antigen binding fragment thereof" in claim 36 as "antibody or an antigen binding fragment thereof".
	Furthermore, Applicant is suggested to delete the term "consisting of Trastuzumab" recited in instant claim 36.
21.	(Revised due to Applicant's amendment to the claim) Claim 38 remains objected to for the following minor informality: Applicant is suggested to amend claim 38 2 is of the following formula: 
    PNG
    media_image5.png
    118
    345
    media_image5.png
    Greyscale
, wherein…". 
22.	(Revised due to Applicant's amendment to the claim) Claim 42 remains objected to for the following minor informality: Applicant is suggested to amend claim 42 as "…wherein A is a group of the following formula: 
    PNG
    media_image6.png
    126
    270
    media_image6.png
    Greyscale
, wherein:…".
23.	(Revised due to Applicant's amendment to the claim) Claim 44 remains objected to for the following minor informality: Applicant is suggested to amend the recited "an antigen antibody, or an antigen binding fragment thereof" in claim 44 as "an antigen antibody or an antigen binding fragment thereof".
24.	(Revised due to Applicant's amendment to the claim) Claim 48 remains objected to for the following minor informality: Applicant is suggested to amend claim 48 as "The method of claim 44, wherein said Ab is…a) an Ab or an antigen binding fragment thereof that binds to the human IGF-1R…b) an Ab or an antigen binding fragment thereof that binds to the human IGF-1R and is an antibody…of SEQ ID NOs: 1, 2 and 3 and the three light chain CDRs of SEQ ID NOs: 4, 5 and 6…c) an Ab…i) a heavy chain variable domain (VH) comprising SEQ ID NO: 33 or a variant thereof…ii) a light chain variable domain (VL) comprising SEQ ID NO: 35 or a variant thereof…d) Ab or an antigen binding fragment thereof that binds to the human protein Axl and…CDRs of SEQ ID NOs: 59, 60 and 61…CDRs of SEQ ID NOs: 56, 57 and 58…e) an Ab or an antigen binding fragment thereof that binds to the human HER2 and is selected from the group consisting of trastuzumab and pertuzumab”.

Response to Applicant's Arguments
25.	Applicant fails to address all the minor issues in the specification and instant claim; and additional minor issues are noticed in instant claims.  Therefore, these objections are deemed proper and are hereby maintained.

Maintained/Revised Rejections
Obviousness Double Patenting 
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

27.	(Revised due to Applicant's amendment to the claim) Claims 29-34 and 38-54 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US patent 10633448 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 29-34 and 38-54, one would necessarily achieve the claimed invention of claims 1-21 of US patent 10633448 B2, and vice versa.    
n (I) or a pharmaceutically acceptable salt thereof, wherein Ab is an antigen antibody or an antigen binding fragment thereof; L is a linker of the following formula (III) 
    PNG
    media_image2.png
    143
    319
    media_image2.png
    Greyscale
; D is a drug moiety of formula (II): 
    PNG
    media_image3.png
    237
    465
    media_image3.png
    Greyscale
; and n is 1 to 12.
29.	Claims 1-21 of US patent 10633448 B2 are drawn to an antibody-drug-conjugate and a method for the treatment of an IGF-1R-expressing cancer in a subject in need thereof with such antibody-drug-conjugate.
	In view of the combined teachings of claims 1-21 of US patent 10633448 B2, it would have been obvious to one of ordinary skilled in the art to develop the method recited in instant claims 29-34 and 38-54.


Response to Applicant's Arguments
30.	Applicant argues that “Applicant has amended claims 29 and 53 to recite that L is a linker of formula (III)…The claims of the '448 patent do not teach or suggest at least this feature. Moreover, the claims of the '448 patent pertain to an antibody-drug conjugate, not a method of treatment of an antigen-expressing cancer according to claims 29-36 and 38-54 of the instant application. Nevertheless, even if a skilled artisan were to use an antibody-drug-conjugate of the claims of the '448 patent in a method of treatment of an antigen-expressing cancer (which Applicant does not concede would be the case), there still would not be a teaching of, specifically, using an antibody-drug-conjugate having a linker comprising (W)w-(Y)y and the condition that y is 0 when w is 0 and y is 1 when w is an integer between 1 and 5. Thus, because the claims of the '448 patent do not teach or suggest the method of amended claims 29 or 53, there is no prima facie case of obviousness-type double patenting over the claims of the '448 patent.”
31.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, first, the Examiner would like to point out that claims 18-21 of US patent 10633448 B2 are drawn to a method for the treatment of an IGF-1R-expressing cancer in a subject in need thereof 

32.	(Revised due to Applicant's amendment to the claim) For the same/similar reasoning and/or rational as the rejection set forth in Sections 27-29 above, instant claims 29-34 and 38-54 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 23-45 of co-pending Application No. 16/801491.   

(Revised due to Applicant's amendment to the claim) For the same/similar reasoning and/or rational as the rejection set forth in Sections 27-29 above, instant claims 29-31, 36 and 38-54 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent 9669106 B2 in view of the teachings of Senter et al (US 2011/0020343 A1, cited and enclosed in the 

(Revised due to Applicant's amendment to the claim) For the same/similar reasoning and/or rational as the rejection set forth in Sections 27-29 above, instant claims 29-34 and 38-54 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 10858423 B2 in view of the combined teachings of Senter et al (US 2011/0020343 A1) and Goetsch et al (US 7241444 B2, filed with IDS) as set forth in Section 47 of the Non-final office action dated 1/26/2021.   

33.	(Revised due to Applicant's amendment to the claim) Claims 29-31, 36 and 38-54 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US patent 10912841 B2 (granted patent of co-pending application No. 15/885220) in view of Miao et al (WO 2012/166559 A1, filed with IDS), Li et al (Mol Cancer Ther, 2013, 12, pages 1255-1265, published online 4/18/2013, filed with IDS) Senter et al (US 2011/0020343 A1, cited and enclosed in the previous office action) and Goetsch et al (US 7241444 B2, filed with IDS).

34.	Instant claims 29-31, 36 and 38-54 are drawn to a method for the treatment of an antigen-expressing cancer in a subject in need thereof, comprising administering to the subject an effective amount of at least one antibody-drug-conjugate of the following formula (I) and/or an effective amount of a composition comprising at least one antibody-drug-conjugate of the following formula (I): Ab-(L-D)n (I) or a pharmaceutically acceptable salt thereof, wherein Ab is an antigen antibody or an antigen binding fragment thereof; L is a linker of the following formula (III) 
    PNG
    media_image2.png
    143
    319
    media_image2.png
    Greyscale
; D is a drug moiety of formula (II): 
    PNG
    media_image3.png
    237
    465
    media_image3.png
    Greyscale
; and n is 1 to 12.

36.	The difference between claims 1-17 of US patent 10912841 B2 and the method recited in instant claims 29-31, 36 and 38-54 is that claims 1-17 of US patent 10912841 B2 do not teach using such drug in an antibody-drug-conjugate for treating an antigen-expressing cancer.
However, in view of the combined teachings of Miao et al, Li et al, Senter et al and Goetsch et al as set forth in Section 47 of the Non-final office action dated 1/26/2021, it would have been obvious to one of ordinary skilled in the art to use the compound recited in claims 1-17 of US patent 10912841 B2 and develop the method recited in instant claims 29-31, 36 and 38-54.  Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 29-31, 36 and 38-54, one would necessarily achieve the claimed invention of claims 1-17 of US patent 10912841 B2 in view of Miao et al, Li et al, Senter et al and Goetsch et al, and vice versa.

37.	(Revised due to Applicant's amendment to the claim) For the same/similar reasoning and/or rational as the rejection set forth in Sections 33-36 above, instant claims 29-31, 36 and 38-54 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of co-pending Application Nos. 17/081162 and 17/083010 in view of the combined teachings of Miao et al (WO 2012/166559 A1, filed with IDS), Li et al (Mol Cancer Ther, 2013, 12, pages 1255-1265, published online 4/18/2013, filed with IDS) and Senter et al (US 
	Please note: claim 34 of co-pending Application No. 17/083010 recites a compound with the structure 
    PNG
    media_image7.png
    156
    386
    media_image7.png
    Greyscale
, which meets the limitation of the drug in the instant claimed antibody-drug-conjugate.  Applicant is suggested to delete such compound from claim 34 of co-pending Application No. 17/083010 to overcome the provisional ODP rejection over co-pending Application No. 17/083010. 

Response to Applicant's Arguments
38.	Applicant fails to address these rejections.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

New Objections
39.	Claim 35 is objected to for the following minor informality: Applicant is suggested to amend claim 35 as "The method of claim 29, wherein said Ab is an antibody or an antigen binding fragment thereof…an antibody comprising the three heavy chain CDRs of SEQ ID NOs: 59, 60 and 61 and the three light chain CDRs of SEQ ID NOs…".

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
40.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

41.	Claims 43 and 44 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
42.	Claims 43 and 44 depend on claim 29.  Claim 43 recites (L-D) of F-13 and F-61 to F-63; and claim 44 recites the antibody-drug-conjugate of Ab-F-13 and Ab-F-61 to Ab-F-63.  However, the linkers in F-13, F-61 to F-63, Ab-F-13, and Ab-F-61 to Ab-F-63 are not within the scope of the linker in the antibody-drug-conjugate recited in instant claim 29.  Therefore, the scope of the antibody-drug-conjugate recited in instant claims 43 and 44 is broader than that of the antibody-drug-conjugate recited in instant claim 29.  Claims 43 and 44 do not further limit the scope of the antibody-drug-conjugate in 

Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
43.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


44.	Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, claim 35 recite "an Ab, or an antigen binding fragment thereof that binds to the human protein Axl and is selected from the group consisting of: i) an antibody which comprises the three heavy chain CDRs of sequence SEQ ID NOs: 59, 60 and 61 and the three light chain CDRs of sequence SEQ ID NOs: 56, 57 and 58; ii) an antibody which competes for binding to Axl with the antibody of i); and iii) an antibody which binds to the same epitope of Axl as the antibody of i)".

According to instant specification, the claimed antibody which comprises the three heavy chain CDRs of sequence SEQ ID NOs: 59, 60 and 61 and the three light chain CDRs of sequence SEQ ID NOs: 56, 57 and 58 binds to human Axl.
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required to have the functional characteristics required by being antibodies that compete for binding to the human protein Axl with the antibody of i) or bind to the same epitope of the human protein Axl as the antibody of i) or not.

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses the antibody comprising the three heavy chain CDRs of sequence SEQ ID NOs: 59, 60 and 61 and the three light chain CDRs of sequence SEQ ID NOs: 56, 57 and 58 as antibody that binds to human Axl.  The instant specification fails to disclose any species of antibodies that compete for binding to the human protein Axl with the particular antibody or bind to the same epitope of the human protein Axl as the particular antibody.
Other than the particular antibody as set forth above, the specification does not disclose any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable regions or the CDRs and/or other 

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, a person of ordinary skilled in the art would not be able to determine what structural feature/amino acid sequence is required to have the functional characteristics required by being antibodies that compete for binding to the human protein Axl with the antibody of i) or bind to the same epitope of the human protein Axl as the antibody of i).  
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the 
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al (Biochemical and Biophysical Research Communications, 2003, 307, pages 198-205, cited and enclosed in the previous office action), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (see page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).

Holm et al (Molecular Immunology, 2007, 44, pages 1075-1084, cited and enclosed in the previous office action) describes the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding unexpectedly a residue in CDR2 of the light chain was also involved, for example, Abstract.
Chen et al (Journal of Molecular Biology, 1999, 293, pages 865-881, cited and enclosed in the previous office action) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (see page 866).
Furthermore, Wu et al (J. Mol. Biol., 1999, 294, pages 151-162, cited and enclosed in the previous office action) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (see page 152, left column) but certain residues have been identified as important for maintaining conformation. 
 
(d) representative number of samples:

The description of a limited species of antibodies that binds to human Axl is not representative of the entire genus because the genus is highly variable.
Considering the broadness and all the possible variations of the instant claimed genus of antibody that binds to human Axl, the instant specification fails to provide sufficient examples to describe the entire genus of antibody claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of antibody; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 







/LI N KOMATSU/Primary Examiner, Art Unit 1658